Citation Nr: 9900280	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  97-17 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for frozen feet, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for residuals of 
bayonet lacerations of the fingers and hands.

3.  Entitlement to service connection for residuals of head 
trauma, to include hearing loss, nasal fracture, and loss of 
smell.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant honorably served this nation during a time of 
war from March 1943 to October 1945.  He was a prisoner of 
war of the German government from February 1944 to April 
1945.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 1996 and March 1997 rating 
decisions of the St. Petersburg, Florida, VA Regional Office 
(RO).  In the October 1996 decision, the RO denied a 
disability rating in excess of 10 percent for frozen feet.  
In the March 1997 rating decision, the RO denied service 
connection for bayonet lacerations of the fingers and hands 
and residuals of head trauma, to include hearing loss, nasal 
fracture, and loss of smell.

In an August 1995 rating decision, the RO denied service 
connection for bilateral knee and bilateral lower leg pain as 
secondary to residuals of frozen feet.  The appellant did not 
appeal the denial.  In September 1996, the appellant 
submitted evidence to reopen the claim for service connection 
for bilateral knee and bilateral lower leg pain as secondary 
to residuals of frozen feet.  Although the claim has been the 
subject of a notice of disagreement and a substantive appeal, 
it has not been the subject of a rating decision or a 
statement of the case.  As such, the issue of whether new and 
material evidence has been submitted to reopen the 
appellants claim of entitlement to service connection for a 
bilateral knee and leg disorder as secondary to the 
appellants service-connected frozen feet disorder is 
referred to the RO for adjudication.



REMAND

The criteria for rating residuals of cold injury under 38 
C.F.R. § 4.104, Diagnostic Code 7122 were revised effective 
January 12, 1998, and the new criteria include consideration 
of symptoms not included in the criteria found under that 
diagnostic code prior to revision.  Compare 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1996) to 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1998).  As the supplemental statement 
of the case was issued prior to this date, the appellant has 
not been apprised of the revision nor has the appellants 
service-connected frozen feet been rated under the new rating 
criteria.  To afford the appellant due process, this issue 
must be referred to the RO for adjudication under the current 
regulations.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Where regulations change during the course of an 
appeal, the VA must determine, if possible, which set of 
regulations, the old or the new, is more favorable to the 
claimant and apply the one more favorable to the case.  VA 
O.G.C. Prec. Op. 11-97 at 1; Karnas v. Derwinski, 1 Vet.App. 
308, 312-13 (1991).  This determination depends on the facts 
of the particular case and therefore is made on a 
case-by-case basis.  VA O.G.C. Prec. Op. 11-97 at 2.  Under 
the circumstances, the appellant should be provided an up-to-
date VA examination, and his residuals of frozen feet should 
be re-evaluated under the criteria most favorable to his 
claim.  Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

The appellant claims that he was severely beaten while a 
prisoner of war.  Specifically, he stated that he warded off 
an attempt to pierce his midsection by grabbing the bayonet 
with his hands, which resulted in large cubital tunnel 
syndrome on both hands.  He stated that he was then beaten 
about the head with a rifle butt, which broke his nose and 
caused hearing loss and loss of the sense of smell.  He 
further stated that his right ring finger was smashed and 
severely disfigured.  The Board has determined that the 
appellant should be examined to determine whether there are 
residuals from this beating.

Accordingly, the case is hereby remanded to the RO for the 
following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to November 
1996, should be obtained and associated 
with the claims file. 

2.  Thereafter, the RO should schedule 
the appellant for a VA examination in 
order to determine the extent of his 
service-connected frozen feet and whether 
he has current residuals from the 
incident described above in service.  The 
examiner should be provided with the 
appellants claims folder and must review 
the appellants medical history prior to 
conducting the examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The VA examiner 
should state whether the appellant has 
current residuals on his hands from both 
the bayonet and from the smashing of his 
right ring finger.  The VA examiner 
should state whether the appellant has 
current hearing loss, loss of the sense 
of smell, and a fractured nose.  If 
hearing loss and loss of the sense of 
smell is found, the VA examiner is 
requested to provide an opinion as to 
whether it is as least as likely as not 
that the appellants hearing loss and 
loss of the sense of smell is related to 
a head injury in service.  A complete 
rationale for the opinions given should 
be provided.

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998). 

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998). If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  The RO should readjudicate the issue 
of entitlement to an increased rating for 
frozen feet under the new regulations 
governing residuals of cold injury and 
cardiovascular disorders, as well as the 
other issues on appeal, to include the 
issue of entitlement to service 
connection for residuals of an injury to 
the right ring finger.  

6.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
appellant and his representative, to 
include both the old and new regulations 
governing rating residuals of cold 
injury and cardiovascular disorders.  
The supplemental statement of the case 
should also address whether the 
appellants claim for an increased 
rating should be submitted to the Chief 
Benefits Director or the Director, VA 
Compensation and Pension Service for 
assignment of an extraschedular rating 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The case should 
be returned to the Board.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Veterans Appeals has stated that compliance 
by the RO is neither optional nor discretionary.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Veterans Appeals for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the United States Court of Veterans 
Appeals.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.  No action is required by the appellant until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
